Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10 and 14-18 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:  As indicated in the previous office action claims 10 and 14-18 are allowed over prior art.  Applicant has canceled previous rejected claims 1, 2, 8 and 9.
The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 10 and 14, continuously transmit downlink user data in the second band during at least a portion of a remaining period of a first unit period, wherein the downlink user data signal is scheduled to have a data length equal to a length of the portion of the remaining period, when detecting the available carrier wave of the second band in the first unit period, with respect to claim 15, continuously transmitting downlink user data in the second band in at least a portion of a remaining period of the first unit period and transmits the control signal in a second unit period subsequent to the first unit period in the first band to the terminal, wherein the downlink user data is scheduled to have a data length equal to a length of the portion of the remaining period, with respect to claim 16, downlink user data transmission in the second band from the base station to a terminal in at least a portion of a period remaining of the first unit period and a second unit period claim 17, perform downlink user data transmission in the second band from the base station to a terminal in at least a portion of a remaining of a first unit period and a second unit period subsequent to the first unit period, wherein the downlink user data is scheduled to have a data length equal to a length of the portion of the remaining period, when detecting the available carrier wave of the second band in the first unit period, and with respect to claim 18, the control signal is received from the base station that, when detecting an available carrier wave of the second band in a first unit period, performs uplink data transmission in the second band from the base station to the terminal in a least a portion of a period remaining of the first unit period, with and
the downlink user data is scheduled to have a data length equal to a length of the portion of the remaining period and a second unit period subsequent to the first unit period and transmits in the second unit period, the control signal that permits the terminal to transmit uplink data to the base station indicating data transmission in the second band.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
February 9, 2021

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467